     Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 1 of 6 PageID 664




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
JUAN ALBERTO RIVERA MISLA,

                         Plaintiff,

v.                                                                     Case No: 6:20-cv-1076-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                         Defendant.


                                  MEMORANDUM OF DECISION
           THIS CAUSE is before the Court on Claimant’s appeal of an administrative decision

denying his application for disability insurance benefits. In a decision dated May 22, 2019, the

Administrative Law Judge (ALJ) found that Claimant had not been under a disability, as defined

in the Social Security Act, from December 12, 2015, the alleged disability onset date, through

March 31, 2017, the date last insured. R. 17-31. Having considered the parties’ briefing, the Court

concludes, for the reasons set forth herein, that the Commissioner’s decision is due to be

AFFIRMED.

     I.       Issues on Appeal

     Claimant makes the following argument on appeal: the ALJ did not apply the correct legal

standards to the opinions of Dr. Prickett or Dr. Mendelson. See Doc. 22 at 12.

     II.      Standard of Review

     As the Eleventh Circuit has stated:

           In Social Security appeals, we must determine whether the Commissioner’s
           decision is supported by substantial evidence and based on proper legal standards.
           Substantial evidence is more than a scintilla and is such relevant evidence as a
           reasonable person would accept as adequate to support a conclusion. We may not
     Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 2 of 6 PageID 665




             decide the facts anew, reweigh the evidence, or substitute our judgment for that of
             the [Commissioner].

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations and quotations

omitted). “With respect to the Commissioner’s legal conclusions, however, our review is de

novo.” Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

      III.      Discussion

             Claimant argues that the ALJ erred in discounting the opinions of consultative

psychological examiners Drs. Prickett and Mendelson. Doc. 22 at 12-16. The Court rejects this

argument.

             At step four of the sequential evaluation process, the ALJ assesses the claimant’s RFC and

ability to perform past relevant work. Phillips, 357 F.3d at 1238. “The residual functional capacity

is an assessment, based upon all relevant evidence, of a claimant’s remaining ability to do work

despite his impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The ALJ is

responsible for determining the claimant’s RFC. 20 C.F.R. § 416.946(c). In doing so, the ALJ

must consider all relevant evidence, including, but not limited to, the medical opinions of treating,

examining, and non-examining medical sources. 20 C.F.R. § 416.945(a)(1), (3); see also Rosario

v. Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265 (M.D. Fla. 2012). The consideration of

medical source opinions is an integral part of steps four and five of the sequential evaluation

process.

             The Social Security Administration revised its regulations regarding the consideration of

medical evidence—with those revisions applicable to all claims filed after March 27, 2017. See

82 FR 5844-01, 2017 WL 168819 (Jan. 18, 2017). Because Claimant filed his claim after March

27, 2017,1 20 C.F.R. § 404.1520c and 20 C.F.R. § 416.920c are applicable in this case. Under


1
    Claimant filed his claim on April 19, 2018. Doc. 15 at 1.



                                                    -2-
    Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 3 of 6 PageID 666




these provisions, an ALJ must apply the same factors in the consideration of the opinions from all

medical sources and administrative medical findings, rather than affording specific evidentiary

weight to any particular provider’s opinions. 20 C.F.R. §§ 404.1520c(a); 416.920c(a). The ALJ

must consider: 1) supportability; 2) consistency; 3) relationship with the claimant;2 4)

specialization; and 5) “other factors that tend to support or contradict a medical opinion or prior

administrative medical finding.” 20 C.F.R. §§ 404.1520c(c)(1)-(5); 416.920c(c)(1)-(5).

       Supportability and consistency constitute the most important factors in any evaluation, and

the ALJ must explain the consideration of those two factors. 20 C.F.R. §§ 404.1520c(b)(2);

416.920c(b)(2).   Thus, “[t]he more relevant the objective medical evidence and supporting

explanations presented by a medical source are to support his or her medical opinion(s) or prior

administrative medical finding(s),” and “[t]he more consistent a medical opinion(s) or prior

administrative medical finding(s) is with the evidence from other medical sources and nonmedical

sources the more persuasive the medical opinions or prior administrative medical finding(s) will

be.” 20 C.F.R. §§ 404.1520c(c)(1)-(2); 416.920c(c)(1)-(2). The ALJ may, but is not required to,

explain how the ALJ considered the remaining three factors (relationship with claimant,

specialization, and “other factors”).   20 C.F.R. §§ 404.1520c(b)(2); 416.920c(b)(2); see also

Freyhagen v. Comm'r of Soc. Sec. Admin., No. 3:18-CV-1108-J-MCR, 2019 WL 4686800, at *2

(M.D. Fla. Sept. 26, 2019) (“The new regulations are not inconsistent with Eleventh Circuit

precedent holding that ‘the ALJ may reject any medical opinion if the evidence supports a contrary

finding.’”) (quoting Wainwright v. Comm’r of Soc. Sec. Admin., 2007 WL 708971, *2 (11th Cir.




2
  This factor combines consideration of the following issues: length of the treatment relationship,
frequency of examinations, purpose of the treatment relationship, extent of the treatment
relationship, and examining relationship. 20 C.F.R. §§ 404.1520c(c)(3)(i)–(v); 416.920c(c)(3)(i)–
(v).



                                               -3-
    Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 4 of 6 PageID 667




Mar. 9, 2007) (per curiam) and citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per

curiam)(same)).

         In addressing the opinions of Dr. Prickett and Dr. Mendelson, the ALJ summarized those

opinions and then stated as follows:

         I find the State agency psychological consultants’ opinions very persuasive, they
         are supported by the evidence listed in the opinions, such as normal mental status
         findings, showing that the claimant is “cooperative, well groomed, tense, normal
         speech, anxious, appropriate affect, no psychosis, goal directed, no preoccupations,
         not suicidal, normal cognitive/memory functions” (Exhibit B3A/7). The State
         agency psychological consultants’ opinions are also consistent with the overall
         evidence of record, which show normal memory, goal oriented thought processes,
         normal cognition, cooperative behavior, and normal insight and judgment (Exhibit
         B3F/3, 4, and 6), as well as the claimant’s own admissions of normal daily activities
         (Exhibit B5E).

R. 29.

         The ALJ articulated reasons, supported by substantial evidence, for finding the opinions of

Dr. Prickett and Dr. Mendelson “very persuasive.” Id. Claimant appears to argue that the ALJ

erred, not in finding these opinions “very persuasive,” but in “fail[ing] to explain why he did not

adopt Drs. Prickett and Mendelson’s opinions that [Claimant] would need an ‘understanding

supervisor.’” See Doc. 22 at 14 (citing R. 89, 90, 102). As an initial matter, the Court is not

convinced that a statement that Claimant “would need an understanding supervisor” constitutes a

medical opinion.3 Claimant presents no argument and offers no citation to legal authority on that

point. Further, the regulations provide that the Commissioner “will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior administrative

medical finding(s), including those from [the claimant’s own] medical sources.” 20 C.F.R. §


3
  A medical opinion is a statement from an acceptable treating, examining, or non-examining
medical source that “reflect judgments about the nature and severity of [claimant’s] impairment(s),
including [claimant’s] symptoms, diagnosis and prognosis, what [claimant] can still do despite [his
or her] impairment(s), and [claimant’s] physical or mental restrictions.” 20 C.F.R. §
404.1527(a)(2).



                                                 -4-
   Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 5 of 6 PageID 668




404.1520c(a). Thus, an ALJ need not adopt every part of an opinion that the ALJ finds persuasive.

See id.

          In an apparent attempt to argue to the contrary, Claimant states:

          Social Security Ruling (“SSR”) 96-8p2 provides “[t]he RFC assessment must
          always consider and address medical source opinions. If the RFC assessment
          conflicts with an opinion from a medical source, the adjudicator must explain why
          the opinion was not adopted.” (Emphasis added). In this case, the ALJ failed to
          explain why he did not adopt Drs. Prickett and Mendelson’s opinions that Mr.
          Rivera Misla would need an “understanding supervisor” due to his moderate
          limitation in his ability to accept instructions and respond appropriately to
          supervisors (Tr. 89, 90, 102). The ALJ’s failure to account for these opinions was
          prejudicial to Mr. Rivera Misla’s case.

Doc. 22 at 14. However, Claimant does not explain why a statement that Claimant would need an

“understanding supervisor” constitutes an opinion; does not explain (if such a statement does

constitute an opinion) how such an opinion conflicts with the RFC; and does not expound upon

what it means to need an “understanding supervisor.” See Doc. 22. Accordingly, the Court finds

Claimant’s argument on this point unpersuasive. Additionally, to the extent Claimant suggests

that the ALJ erred in not including the need for an “understanding supervisor” as a functional

limitation in the RFC or in the hypothetical question to the Vocational Expert, Claimant has not

raised that issue in this appeal, and the Court will not address such a suggestion in this Order.

   IV.       Conclusion

          The Court does not make independent factual determinations, re-weigh the evidence or

substitute its decision for that of the ALJ. Thus, the question is not whether the Court would have

arrived at the same decision on de novo review; rather, the Court’s review is limited to determining

whether the ALJ’s findings are based on correct legal standards and are supported by substantial

evidence. Applying this standard of review, the Commissioner’s decision is due to be affirmed.

Accordingly, it is ORDERED that:

   1. The Commissioner’s decision is AFFIRMED; and



                                                 -5-
   Case 6:20-cv-01076-DCI Document 23 Filed 06/14/21 Page 6 of 6 PageID 669




   2. The Clerk is DIRECTED to enter judgment accordingly and close the file.

       ORDERED in Orlando, Florida on June 14, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -6-
